                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA FOR THE  CASE NO. C20-1625-JCC
      USE OF THE BOARDS OF TRUSTEES OF
10
      THE NORTHWEST IRONWORKERS         MINUTE ORDER
11    HEALTH AND SECURITY FUND,
      NORTHWEST IRONWORKERS
12    RETIREMENT TRUST, NORTHWEST FIELD
      IRONWORKERS ANNUITY TRUST FUND,
13    and the NORTHWEST IRONWORKERS &
      EMPLOYERS APPRENTICESHIP &
14
      TRAINING TRUST FUND,
15
                            Plaintiffs,
16           v.

17    WESTERN REBAR CONSULTING, INC.,
      d/b/a WESTERN INDUSTRIES, INC., a
18
      Washington corporation, Contractor’s License
19    No. WESTERC891KC, UBI No. 602620391,
      KIEWIT INFRASTRUCTURE WEST CO., and
20    TRAVELERS CASUALTY AND SURETY
      COMPANY OF AMERCA, Bond No.
21    106867969,
22
                            Defendants.
23

24          The following Minute Order is made by direction of the Court, the Honorable John C.
25   Coughenour, United States District Judge:
26          This matter comes before the Court on the stipulated notice of dismissal filed by

     MINUTE ORDER
     C20-1625-JCC
     PAGE - 1
 1   Plaintiffs and Defendants Kiewit Infrastructure Co. and Travelers Casualty and Surety Company

 2   of America (Dkt. No. 7). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a

 3   “plaintiff may dismiss an action without a court order by filing . . . a stipulation of dismissal

 4   signed by all parties who have appeared.” Here, the parties nevertheless request that the Court

 5   enter a proposed order filed with their stipulation. The parties have stipulated to dismissing all

 6   claims with prejudice and the stipulation is signed by all parties who have appeared. (See Dkt.

 7   No. 7.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation is self-

 8   executing. Plaintiffs’ notice of voluntary dismissal of Defendant Western Rebar Consulting, Inc.
 9   (Dkt. No. 8) is also self-executing. See Fed. R. Civ. P. 41(a)(1)(A)(i).
10          Therefore, all claims in this action against Defendants Kiewit Infrastructure Co. and
11   Travelers Casualty and Surety Company of America are DISMISSED with prejudice, and all
12   claims against Defendant Western Rebar Consulting, Inc. are DISMISSED without prejudice,
13   without costs to any party and with each party to bear its own attorney fees and other litigation
14   expenses. The Clerk is DIRECTED to close this case.
15

16          DATED this 21st day of June 2021.

17                                                            William M. McCool
                                                              Clerk of Court
18
                                                              s/Paula McNabb
19
                                                              Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1625-JCC
     PAGE - 2
